— In a habeas corpus proceeding, the petitioners appeal from a judgment of the County Court, Nassau County (McCaffrey, J.), entered May 14, 1991, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioners have failed to set forth any factual or legal *296basis which would render the indictment underlying their convictions jurisdictionally defective (see, People ex rel. Greene v Scully, 180 AD2d 657; People ex rel. Brady v Scully, 111 AD2d 419, 420). The claims raised by the petitioners could have been raised on direct appeal, or upon a motion to vacate the judgments pursuant to CPL article 440, and, at best, would have only mandated new trials, and not the petitioners’ immediate release from custody (see, People ex rel. Greene v Scully, supra; People ex rel. Brady v Scully, supra).
Accordingly, the instant proceeding was properly dismissed (see, People ex rel. Kaplan v Commissioner of Correction of City of N. Y., 60 NY2d 648; People ex rel. Greene v Scully, supra). Thompson, J. P., Lawrence, Miller, O’Brien and Ritter, JJ., concur.